DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., US 2005/0275038 (corresponding to US 7,211,825 and listed in IDS filed on 12/08/2020), in view of Nishida et al., US 2013/0188106 (corresponding to US 8,937,700). 
In re Claim 1, Shih discloses a display device ([0002]), comprising: a substrate 51 (Fig. 5); a buffer layer 51adisposed on the substrate 51: a light blocking layer 61a disposed between the substrate 51 and the buffer layer 51a; a data line transmitting a data signal ([0057]); a semiconductor layer 54 disposed on the buffer layer 51a, the semiconductor layer 54 including a channel region (a portion of 54 underneath 53), a source region (a portion of 54 underneath 55c) and a drain region (a portion of 54 underneath 56c); an insulating layer 53 disposed on the semiconductor layer 54: and a gate electrode 52 disposed on the insulating layer 53, wherein the light blocking layer 61a ([0049]) and the data line (55, [0057]) each comprises a metal (Fig. 5; [0002], [0004], [0047 -0060]).
Shih does not specify that a data line disposed between the substrate 51 and the buffer layer 51a. The only difference between the Applicant’s claim 1 and Shih’s reference is in the specified location of the data line.
Nishida teaches a display device wherein a data line 5 is disposed between the substrate 20 and the buffer layer 11 (Figs. 1 and 2; [0069], [0100-0105]).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Shih’s and Nishida’s references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Shih’s transistor and Nishida’s data line disposed between the substrate and the buffer layer) as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the devices of Shih and Nishida successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 2, Shih taken with Nishida discloses the display device of claim 1, further comprising: a passivation layer 57 disposed on the gate electrode 52 (Shih: Fig. 5).
In re Claim 3, Shih taken with Nishida discloses the display device of claim 2, wherein the passivation layer 57 contacts a lateral surface of the gate electrode 52 and a lateral surface of the insulating layer 53 (Shih: Fig. 5).
In re Claim 4, Shih taken with Nishida discloses the display device of claim 2, further comprising: a first electrode 55a and a second electrode 56a that are disposed on the passivation layer 57, wherein the passivation layer 57 has a first opening (wherein 55 located) on the source region (the portion of 54 underneath 55c), and the first electrode 55a is electrically connected to the source region (the portion of 54 underneath 55c) through the first opening (wherein 55 located) (Shih: Fig. 5).
In re Claim 5, Shih taken with Nishida discloses the display device of claim 4, wherein the passivation layer 57 has a second opening (wherein 55b located) on the data line (55, [0057]) and the first electrode 55a is electrically connected to the data line (55, [0057]) through the second opening (wherein 55b located) (Shih: Fig. 5).
In re Claim 6, Shih taken with Nishida discloses the display device of claim 1, wherein an edge of the gate electrode 52 is aligned with a boundary between the channel region (the portion of 54 underneath 53) and the source region (the portion of 54 underneath 55c) (Shih: Fig. 5).
In re Claim 7, Shih taken with Nishida discloses the display device of claim 6, wherein the edge of the gate electrode 52 is aligned with an edge of the insulating layer 53 (Shih: Fig. 5).
In re Claim 8, Shih taken with Nishida discloses the display device of claim 1, further comprising: a layer (55c, 56c) formed on a surface of at least one of the source region (the portion of 54 underneath 55c) or the drain region (the portion of 54 underneath 56c), wherein the semiconductor layer 54 comprises an oxide semiconductor material ([0047]), and the layer (55c, 56c) comprises a metal (Shih: [0056]) reduced from the oxide semiconductor material 54 (Shih: Fig. 5). The applicant’s claim 8 does not distinguish over the Shih - Nishida references regardless of the process used to form the layer (55c, 56c), because only the final product is relevant, not the recited process of reduction. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 9, Shih taken with Nishida discloses the display device of claim 2, further comprising: a layer 59 disposed on the passivation layer 57 (Shih: Fig. 5). Shih taken with Nishida does not specify that the layer 59 is an organic a layer. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the dielectric layer 59 with the specified organic layer , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 10, Shih taken with Nishida discloses the display device of claim 1, wherein the channel region (the portion of 54 underneath 53) overlaps the light blocking layer 61a (Shih: Fig. 5).
In re Claim 11, Shih taken with Nishida discloses the display device of claim 1, wherein at least one of the buffer layer 51a or the insulating layer 53 comprises an insulating oxide (Shih: [0058]).

In re Claim 12, Shih discloses a display device ([0002]), comprising: a substrate 51 (Fig. 5); a buffer layer 51a disposed on the substrate 51: a light blocking layer 61a disposed between the substrate 51 and the buffer layer 51a: a data line transmitting a data signal (55, [0057]); a semiconductor layer 54 disposed on the buffer layer 51a,  the semiconductor layer 54 including a channel region a portion of 54 underneath 53), a source region (a portion of 54 underneath 55c) and a drain region (a portion of 54 underneath 56c); an insulating layer 53 disposed on the semiconductor layer 54; a gate electrode 52 disposed on the insulating layer 53; and a passivation layer 57 disposed on the gate electrode 52, wherein the light blocking layer 61a and the data line 55 comprises a same material (Fig. 5; [0002], [0004], [0047 -0060]). Let’s note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the same material for the light blocking layer and the data line since it was known in the art that it simplifies the production process. (MPEP2144.I.)
Shih does not specify that a data line disposed between the substrate 51 and the buffer layer 51a. The only difference between the Applicant’s claim 1 and Shih’s reference is in the specified location of the data line.
Nishida teaches a display device wherein a data line 5 is disposed between the substrate 20 and the buffer layer 11 (Figs. 1 and 2; [0069], [0100-0105]).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In re Claim 13, Shih taken with Nishida discloses the display device of claim 12, further comprising: a layer 59 disposed on the gate electrode 52 (Shih: Fig. 5). Shih taken with Nishida does not specify that the layer 59 is an organic a layer. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the dielectric layer 59 with the organic layer , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 14, Shih taken with Nishida discloses the display device of claim 12, wherein the channel region (the portion of 54 underneath 53) overlaps the light blocking layer 61a (Shih: Fig. 5).
In re Claim 15, Shih taken with Nishida discloses the display device of claim 12, wherein at least one of the buffer layer 51a or the insulating layer 53 comprises an insulating oxide (Shih: Fig. 5; [0058]).
In re Claim 16, Shih taken with Nishida discloses all limitations of claim 16 except for that a length of the insulating layer 53 in a direction is longer than a length of the gate electrode 52 in the direction in a plan view (Shih: Fig. 5). The difference between the Applicant’s claim 16 and Shih – Nishida’ references is in the specified ratio between lengths. It is known in the art that the lengths are result effective variables – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the lengths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 17, Shih taken with Nishida discloses the display device of claim 12, wherein the passivation layer 57 contacts a lateral surface of the gate electrode 52 and a lateral surface of the insulating layer 53 (Shih: Fig. 5).
In re Claim 18, Shih taken with Nishida discloses the display device of claim 17, wherein the passivation layer 57 contacts a portion of an upper surface of the insulating layer 53 (Shih: Fig. 5).
In re Claim 19, Shih taken with Nishida discloses the display device of claim 12, further comprising: an electrode 55a disposed on the passivation layer 57 (Shih: Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893